DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
 
Response to Amendment 
   This office action is responsive to amendment filed on 01/04/2022. The Examiner has acknowledged the amendments to Claims 1, 2-3, 5, 9-13 , 15 and 19. Claim 20 has been canceled.  Claims 1-19 have been presented for examination and are rejected.

Response to Arguments
Applicant's argument, filed on January 4th, 2022 have been entered and carefully considered. 
Applicant's arguments with respect to claims 1-19 have been considered but are moot in view of the new ground of rejection necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 20160044629 hereinafter Larson) in view of Verma (US 20120144044 hereinafter Verma).  
With respect to claims 1 and 11, Larson teaches an equipment deploying method, adapted for at least one electronic equipment in an area, the equipment deploying method comprising:
receiving a definition of a plurality of sub-areas in the area on a user interface (UI), wherein the UI provides a map corresponding to the area (Larson, see FIG. 1 and paragraphs [0021-0025] The IT equipment 108 may encode spatial dimension information as part of a wireless tag 110. The controller 106 can be configured to access the spatial dimension information and map the information along with location information. For example, the controller 106 may detect the volume-space (i.e. sub-areas) occupied by wireless-tagged IT equipment 108 and map the volume-space in a three-dimensional descriptive mapping of the data center 102. The system 100 further comprises a graphical user interface 112. The controller 106 may be configured to manage the graphical user interface 112 to display a mapping describing the current data center configuration and positioning of IT equipment 108 (i.e. sub-areas) within the data center 102. The system 100 further comprises a graphical user interface 112.The controller 106 may also be configured manage the graphical user interface 112 and generate a real-time display of inventory, location mapping (i.e. which will generate and provides a map corresponding to the area), and size description of IT equipment 108 within the data center 102 (i.e. sub-areas). Paragraphs [0035-0038] further disclose CLI codes enable flexible description of resource location. Location can be described as explicitly as a particular coordinate within a room or building, or as broadly as a system in a country. Some implementations use multiple radio frequency identifiers (RFIDs) 304 arranged on the IT equipment item 302 so that orientation of the IT equipment 302 item can be determined by triangulation. For example, two RFID tags 304 may be mounted onto opposing corners of a server chassis and the location of each corner can be determined by triangulation. The two RFID tags are encoded with different identification data, enabling the location information determined for the tags to be correlated and thus orientation to be determined);
detecting location of the first electronic equipment physically located in the area and obtaining equipment information of the first electronic equipment (Larson, see paragraphs [0035-0038] further disclose Telcordia™ CLI codes enable flexible description of resource location. Location can be described as explicitly as a particular coordinate within a room or building, or as broadly as a system in a country. Some implementations use multiple radio frequency identifiers (RFIDs) 304 arranged on the IT equipment item 302 so that orientation of the IT equipment 302 item can be determined by triangulation. For example, two RFID tags 304 may be mounted onto opposing corners of a server chassis and the location of each corner can be determined by triangulation. The two RFID tags are encoded with different identification data, enabling the location information determined for the tags to be correlated and thus orientation to be determined As shown in FIG. 4B, wireless tags can be encoded 412 with information characterizing spatial package dimensions of the IT equipment. The transponders can monitor not only to determine the location of IT equipment, but also to acquire the spatial dimension tag information. Mapping 414 may be performed to map the monitored IT equipment dimensions in addition to IT equipment location. The real-time dynamic location and spatial dimension mapping may be displayed 416, describing a current configuration of IT equipment in the data center);
Larson yet fails to explicitly disclose receiving an input of a configuring relation between an operation configuration and reference equipment information of a first electronic equipment of the at least one electronic equipment for a first sub-area of the plurality of sub-areas on the UI;
providing a corresponding operation configuration from the input of the UI to the first equipment physically located in the first subareas in response to the location of the first electronic equipment corresponding to the first sub-areas on the UI based on the configuring relation, wherein the first electronic equipment is capable of performing an operation according to the corresponding operation configuration.
The presentation module 206 may include a user interface (UI), e.g., a graphical user interface, to receive one or more queries/requests from the administrator. The presentation module 206 may provide a separate or a unified graphical user interface. The presentation module 206 may include an Application Programming Interface (API) to interact with the administrator of the deployment workstation 102. The presentation module 206 may present one or more input requests or displays to the administrator of the deployment workstation 102.  The presentation module 206 may provide input requests to the administrators for user information, server information, server location, database information, network information, network connection, operating environment information, directory information, or other requests for information to dynamically deploy servers. The presentation module 206 may receive administrator information from an administrator using the deployment workstation 102. In response to receiving the administrator information from an administrator of the deployment workstation 102, the presentation module 206 may provide the administrator information to the input/output (I/O) module 208, the processing module 210, the database module 212, and the client module 214. The presentation module 206 may provide the administrator information to the processing module 210 to create a server deployment file. The deployment file may include the administrator information requested by the presentation module 206. an administrator may input a request to the presentation module 206 to dynamically deploy servers. A user may input one or more queries/requests to dynamically deploy servers based at least in part on information associated with deployment server engine 110. The information associated with deployment server engine 110 may include a time, date, servers location, operating system, server address, gateway information, and other information associated with the deployment server engine 110. The processing module 210 may dynamically create the server deployment file (input for configuration) in various formats. The processing module 210 may configure the administrator information into appropriate format and dynamically create a server deployment file. Paragraph [0038] further discloses the deployment server engine 110 may capture deployment and configuration data from the deployed servers. The deployment server engine 110 may store the deployment and configuration data from the deployed servers);
providing a corresponding operation  configuration from the input of the UI to the first electronic equipment physically located in the first sub-areas in response to the location of the first electronic equipment corresponding to the first sub-areas on the UI based on the configuring relation, wherein the first electronic equipment is capable of performing an operation according to the corresponding operation configuration (Verma, see paragraphs [0020- 0021, 0024-0026] The presentation module 206 may receive administrator information from an administrator using the deployment workstation 102. In response to receiving the administrator information from an administrator of the deployment workstation 102, the presentation module 206 may provide the administrator information to the input/output (I/O) module 208, the processing module 210, the database module 212, and the client module 214. The deployment file may include the administrator information requested by the presentation module 206. The presentation module 206 may provide the administrator information to the input/output (I/O) module 208 to be transferred to the deployment server engine 110. An administrator may input a request to the presentation module 206 to dynamically deploy servers. A user may input one or more queries/requests to dynamically deploy servers based at least in part on information associated with deployment server engine 110. The information associated with deployment server engine 110 may include a time, date, servers location, operating system, server address, gateway information, and other information associated with the deployment server engine 110.  The processing module 210 may configure the client data into a format that may be compatible with the deployment server engine 110. The processing module 210 may convert the client data from a first format to a second format. FIG. 3 and paragraphs [0038-0039] further discloses the deployment server engine 110 may determine that the server deployment file provided by the deployment workstation 102 matches the server deployment file provided by the deployment client workstation 106. The deployment server engine 110 may dynamically deploy servers based at least in part on the server deployment file provided by the deployment workstation 102 and the server deployment file provided by the deployment client workstation 106. The deployment server engine 110 may capture deployment and configuration data from the deployed servers. The deployment server engine 110 may store the deployment and configuration data from the deployed servers. After dynamically deploying servers, the method 300 may proceed to block 314. Furthermore, FIGS. 6, 7 and paragraph [0042] discloses FIG. 6, shows that the graphical user interface may request a location of the servers to be deployed. For example, the graphical interface may request a location information of datacenters where the servers are to be dynamically deployed. FIG. 7, shows that the graphical user interface may request one or more servers to be dynamically deployed. For example, the graphical user interface may request the administrator to identify one or more servers located at the selected datacenter to be dynamically deployed).
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Larson with the teaching of Verma to provide the method for dynamically deploying servers and providing deployment file to deployment server Engine through network. Thus, efficient, cost effective deployment process of servers is performed dynamically, where the combination of elements according to known methods would yield a predictable result (Verma, see paragraph ([0001]). 

With respect to claims 2 and 12, Larson-Verma teaches the equipment deploying method, wherein the equipment information comprises an equipment identification code (Larson, see paragraphs [0015-0016, 0034-0036, 0039] wireless tracking of location and equipment size with asset labeling using Telcordia command line interface (CLI) codes(i.e. equivalent to the equipment identification code ), thereby increasing functionality. The wireless tags may encode command line interface (CLI) codes associated with data center IT equipment. The transponders may be used to read the CLI codes), and
 the step of providing the corresponding operation configuration to the first electronic equipment physically located in the first sub-areas (Verma, see  FIG. 3, 6 and paragraphs [0038-0039, 0042] At block 314, the deployment server engine 110 may provide the deployment and configuration data to the deployment client workstation 106. For example, the deployment server engine may capture the deployment and configuration data of the deployed servers and provide the deployment and configuration data to the deployment client workstation 106. Also, the deployment client workstation 106 may configure itself based at least in part on the deployment and configuration data provided by the deployment server engine 110. FIG. 6, shows that the graphical user interface may request a location of the servers to be deployed. The graphical interface may request a location information of datacenters where the servers are to be dynamically deployed) comprises:
obtaining the operation configuration corresponding to the equipment identification code which satisfies the reference equipment information in the corresponding sub-area (Verma, see paragraphs [0042-0044] the presentation module 206 may present graphical user interface to request information associated with dynamically deploying the servers. FIG. 6, shows that the graphical user interface may request a location of the servers to be deployed. For example, the graphical interface may request a location information of datacenters where the servers are to be dynamically deployed. FIG. 7, shows that the graphical user interface may request one or more servers to be dynamically deployed. The graphical user interface may request the administrator to identify one or more servers located at the selected datacenter to be dynamically deployed. FIG. 8, shows that the graphical user interface may request network information associated with dynamically deployed servers. For example, the graphical user interface may request network information (e.g., hostname, IP address, subnet mask, default gateway, or IP stack (i.e. equivalent to the equipment identification code)) associated with dynamically deployed servers. The network information associated with dynamically deployed servers may include network speed associated with dynamically deployed servers. FIG. 9, shows that the graphical user interface may request the administrator to select the network speed of the dynamically deployed servers).

Claims 3-4 and 13-14   are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 20160044629 hereinafter Larson) in view of Verma (US 20120144044 hereinafter Verma) further in view of Bugwadia et al. (US 20100180016). 

With respect to claims 3 and 13, Larson-Verma  teaches the equipment deploying method,  yet fails to explicitly , wherein the equipment information comprises a configuration version, and the step of 
determining a version difference between the configuration version and the reference equipment information of the operation configuration;
providing the corresponding and correct operation configuration according to a comparison of the version difference, wherein the operation is related to configuration update. 
However, Bugwadia discloses , wherein the equipment information comprises a configuration version, and the step of providing the corresponding operation configuration to the first electronic equipment physically located in the comprises:
determining a version difference between the configuration version and the reference equipment information of the operation configuration (Bugwadia, paragraphs [0020, 0023] The software, firmware, or device hardware version tells what server what the device is capable of or can do, so that version based configuration information may be provided and is primarily of benefit for policy based configuration, as different versions may have different or advanced features not available or operable in other versions. When device identification based configuration is used, the device identifier such as the device serial number may provide unambiguous information as to any one or combination of hardware, software, and firmware characteristics of the network device. Paragraph [0067] further discloses to obtain updated our new configuration information device side procedure 302 provides that the network device 108 is ready to operate on the network and uses they persistently stored old configuration information for continued operation in the network (step 320) and a device side procedure ends (step 330).); and
providing the corresponding and correct operation configuration according to a comparison of the version difference, wherein the operation is related to configuration update (Bugwadia, paragraphs [0035, 0055] the configuration information request message may request any information and the server's response to the message may be full, partial, or a single configuration update to a stored configuration in the requesting network device. The configuration information sent may also be completely controlled by the centralized (or distributed) configuration distribution authority represented in the descriptions here as the management side configuration server. …When such failure occurs, it may be  obtain initial, updated, or new configuration information and request for configuration from the actual system is sent (step 310). In an implementation, the request for configuration is sent using a “configure me” message to the management systems side server 206).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Larson-Verma ’s with the teaching of Bugwadia to provide the remote device then receiving the configuration data set at the network device and auto-configuring/automatically configuring computing equipment, for more than a few devices or indeed for dozens or hundreds of devices,  otherwise, would be so administratively time consuming and costly that it becomes impractical. Thus, this approach satisfies the requirements for auto-configuration and save time and cost, where the combination of elements according to known methods would yield a predictable result (Bugwadia, see paragraphs [0004-0007]). 

With respect to claims 4 and 14, Larson-Verma  teaches the equipment deploying method, yet fails to explicitly disclose wherein the operation is related to command execution. 
However, Bugwadia discloses wherein the operation is related to command execution (Bugwadia, paragraph [0021], The boot or mode state 114 provides storage and an indicator so that at the time the network device boots a query may be made of this state so that the appropriate decision to request new configuration information or to maintain persistently the old configuration information may be known. The state may be stored in a memory or may be indicated directly by other physical property such as the state of a switch, line, or other physical element. The network device is programmed to take or execute different paths and execute different boot sequences depending upon the state of the boot mode state 114 stored. In at least one embodiment, the network device is capable of autonomous operation. Paragraph [0058] further discloses system, device, and method are provided to permit automatic and touch-free or substantially touch-free configuration of a network device at a location to be configured to operate on the network without the on-site participation or involvement of a technician, information technologist (IT) administrator or other trained professional. Touch-free operation means that the installer of the network device only needs to connect the network device to a communication link, such as a wired or wireless Ethernet or other network that can reach a source of configuration. This information source may typically be a network server and the network will be or include the Internet connected to the network device using an Ethernet cable or wireless equivalent. Once the network device has been connected to a network that can reach or connect to the configuration information source and power is applied to the network device so that it boots its operating program for operation as its particular type of network device, such as a network switch, the network device is programmed to contact its configuration information source and get its configuration information and then self-install on the network without any other assistance or intervention).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Larson-Verma ’s with the teaching of Bugwadia to provide the remote device then receiving the configuration data set at the network device and auto-configuring/automatically configuring computing equipment, for more than a few devices or indeed for dozens or hundreds of devices,  otherwise, would be so administratively time consuming and costly that it becomes impractical. Thus, this approach satisfies the requirements for auto-configuration and save time and cost, where the combination of elements according to known methods would yield a predictable result (Bugwadia, see paragraphs [0004-0007]). 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Larson  et al. (US 20160044629 hereinafter Larson) in view of Verma (US 20120144044 hereinafter Verma) further in view of Ungs (US 20040056759). 

With respect to claims 5 and 15, Larson-Verma  teaches the equipment deploying method, further comprising:
Larson-Verma  yet fails to explicitly disclose determining, according to the location of the at least one electronic equipment, whether any of the at least one electronic equipment is physically located outside the sub-areas; and 
disabling, in response to the determining that any of the electronic equipment is physically located outside the sub-areas, providing the operation configuration to any of the electronic equipment located outside the sub-areas.
However, Ungs discloses  determining, according to the location of the at least one electronic equipment, whether any of the at least one electronic equipment is physically located outside the sub-areas; and disabling, in response to the determining that any of the electronic equipment is physically located outside the sub-areas, providing the operation configuration to any of the electronic equipment located outside the sub-areas (Ungs, paraphrase [0019-0023] In general, the system 100 is configured to disable operation of the electronic devices 102 and 104 because they are outside the predetermined space of intended operation 120. It is believed that eliminating all functionality or a large portion of the otherwise available functionality of an electronic device when it is removed from the predetermined space of intended operation 120, will dramatically reduce the value of such electronic devices to thieves. While the discussion herein is focused around preventing theft and thereby setting the predetermined space of intended operation 120 to be, for example, an office complex, etc., the predetermined space of intended operation 120 may be set to a subset of the electronic device owner's property. Setting the predetermined space of intended operation 120 in such a way could help to reduce the “midnight requisitions” which occur in large companies where employees may misappropriate the resources of employees in other departments or divisions, etc.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Larson-Verma  with the teaching of Ungs to provide a system and method for securing electronic appliances in an efficient manner in response to the determining that any of the electronic equipment is physically located outside the sub-areas. Thus, improved systems and methods for securing, identifying and reducing misappropriation of protected . 

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Larson  et al. ((US 20160044629 hereinafter Larson) in view of Verma (US 20120144044 hereinafter Verma) further in view Wifvesson et al. (US 20140150064). 

With respect to claims 6 and 16, Larson-Verma  teaches the equipment deploying method, yet fails to explicitly disclose  further comprising:
performing security verification on any of the at least one electronic equipment; and 
disabling, in response to that the any of the electronic equipment fails to pass the security verification, providing the operation configuration to any of the electronic equipment that fails to pass the security verification.
However, Wifvesson discloses  performing security verification on any of the at least one electronic equipment (Wifvesson, see paragraphs [0019, 0033-0038] the code is operable to cause the device to receive an information message and receive security authentication data associated with the information message if such security authentication data is available. The code is further operable to process the information message in dependence on whether the device is configured in a first configuration or a second configuration. In the first configuration the security authentication data, if any, is ignored and a notification is conveyed to a user. In the second configuration the information message is verified on the basis of the security authentication data and a notification is conveyed to the user if the verification is successful. The code is further operable to enable the device to receive a configuration message indicating the configuration in which the device should operate, and change configuration if the indicated configuration is different to the current configuration. Paragraphs [0058-0061] further discloses the user device 201 there is a message verification function 204 configured to filter messages based on the authenticity and/or integrity information carried in the messages and the provisioned key(s). The message verification function verification configuration action to enable policy enforcement in the user's device); and 
disabling, in response to that the any of the electronic equipment fails to pass the security verification, providing the operation configuration to any of the electronic equipment that fails to pass the security verification (Wifvesson, see paragraphs [0060, 0063-0067] a configuration function 205 interacts with the user device 201 to perform a verification configuration action to enable policy enforcement in the user's device, leading to blocking (I.e. blocking) of further messages that fail validation of authenticity and/or integrity or other processing of security information. Optionally, the key provisioning could be performed at the same time as the verification configuration action, or any time before that. If the indicated configuration is for verification to be disabled then the verification disabled mode 401 should be maintained and the UE waits to receive the next message 402).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Larson-Verma  with the teaching of Wifvesson to provide the electronics device for facilitating communication network with terminals/electronic equipment for verification function to be performed in order to allow access and configure the devices and to cause the message verification function in the user equipment (UE) to enable verification-i.e., the key provisioning itself is effectively the verification configuration action, where the combination of elements according to known methods would yield a predictable result (Wifvesson, see paragraphs [00072-0073]). 
 
With respect to claims 7 and 17, Larson-Verma -Wifvesson teaches the equipment deploying method, wherein after the step of performing the security verification on the at least one electronic equipment, the method further comprises:
disabling, in response to that any of the electronic equipment fails to pass the security verification, obtaining the equipment information of any of the electronic equipment (Wifvesson, see paragraphs [0064-0068] If the message is a configuration message then a check is made to determine what indicated configuration is for verification to be disabled then the verification disabled mode should be maintained and the UE waits to receive the next message. If the indicated configuration is that verification should be enabled verification then the UE switches over into “verification enabled” mode 406 and waits to receive the next message. If the message is not a configuration message and verification is enabled, then checks are made to authenticate the message 409 and confirm its integrity. If either of these checks is failed then the message is discarded).

With respect to claims 8 and 18, Larson-Verma -Wifvesson teaches the equipment deploying method, wherein after the step of performing the security verification on the at least one electronic equipment, the method further comprises:
allowing, in response to that any of the electronic equipment passes the security verification, the next security verification on any of the electronic equipment to be ignored (Wifvesson, see paragraphs [0029, 0060-0066] If the indicated configuration is that verification should be enabled verification then the UE switches over into “verification enabled” mode and waits to receive the next message. It will be appreciated that the configuration message itself should be authenticated to the user. This can be done using any suitable system such as a public key signature. If either of these checks is failed then the message is discarded. If both are passed then the message is displayed).

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larson  et al. (US 20160044629 hereinafter Larson) in view of Verma (US 20120144044 hereinafter Verma) further in view Kumar, et al. US 20180219869). 

With respect to claims 9 and 19, Larson-Verma  teaches the equipment deploying method, yet fails to explicitly disclose   wherein the location of the first electronic equipment is obtained by an indoor positioning mechanism.
However, Kumar discloses wherein the location of the first electronic equipment is obtained by an indoor positioning mechanism (Kumar, FIG. 1 and paragraphs [0033-0034] the positioning system is an indoor positioning system in which the anchor nodes 6 are only situated indoors. It is not excluded that the network extends indoors and/or outdoors, e.g. also including anchor nodes situated across an outdoor space such as a campus, street or plaza covering the spaces between buildings).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Larson-Verma  with the teaching of Kumar to provide the method for determining a location of electronics device in an indoor or outdoor setting, such as a mall or office building and provide a multilateration method for locating objects in an indoor setting in order to provide more data measurements and hence can improve the accuracy of the system and reduce system complexity. Improve its accuracy in determining the location and may be obtained at multiple angles to improve accuracy. Accurate positional information of the remote can then be used to provide configuration of electronic equipment deploying system, in doing so, improving electronic equipment deploying efficiency and lowering the manpower cost, where the combination of elements according to known methods would yield a predictable result , (Kumar, see paragraphs [0097-0098]).

With respect to claim 10, Larson-Verma  teaches the equipment deploying method, yet fails to explicitly disclose  wherein the step of obtaining the location of the first electronic equipment in the area comprises:
receiving a definition of the area to form a coordinate system; and 
deciding a coordinate of the location of the first electronic equipment in the coordinate system.
However, Kumar discloses wherein the step of obtaining the location of the first electronic equipment in the area comprises:
receiving a definition the area to form a coordinate system; and deciding a coordinate of the location of the first electronic equipment in the coordinate system (Kumar, see paragraphs [0051-0056] by whatever technique the location is determined, this location may then be used to assess whether the mobile device is granted access to some location-based service or other such function. To this end, there is provided a service access system configured to conditionally grant access to the service in dependence on the global coordinates, map coordinates or coordinates on a floor plan) to the service access system  over a connection via the wireless access point  or other means such as a cellular connection. The service access system 16 then assesses this location and grants the mobile device  with access to the service on condition that the location is consistent with provision of the service (and any other access rules that happens to be implemented, e.g. also verifying the identity of the user). In a network centric approach, the location server submits the determined absolute location of the mobile device to the service access system, e.g. via a connection over a local wired or wireless network and/or over a wide area network or internetwork such as the Internet). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Larson-Verma  with the teaching of Kumar to provide the method for determining a location of electronics device in an indoor or outdoor setting, such as a mall or office building and provide a multilateration method for locating objects in an indoor setting in order to provide more data measurements and hence can improve the accuracy of the system and reduce system complexity. Improve its accuracy in determining the location and may be obtained at multiple angles to improve accuracy. Accurate positional information of the remote can then be used to provide configuration of electronic equipment deploying system, in doing so, improving electronic equipment deploying efficiency and lowering the manpower cost, where the combination of elements according to known methods would yield a predictable result , (Kumar, see paragraphs [0097-0098]).

Claim 20 (Canceled). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 

PG. Pub. US 20140240100 Mount Device For Use In Laboratory Automation System For Detecting Orientation Of Sample Carriers, Has Mount Body Having Patterned Features For Positioning Sample Carriers And Reader Antenna That Detects Radio-frequency Identification Tag.
PG. Pub. US 20150271280 Method For Determining Server Placement Locations, Involves Causing Information Describing Geographic Locations Associated With Centroids Of Second Clusters To Be Presented To User As Server Placement Locations. 
PG. Pub. US 2011/0187503  Automatic Location Tracking Method For Information Technology Component E.g. Switch, In Data Center, Involves Automatically Determining Presence Of Bracket In Rack, And Automatically Determining Position Of Bracket In Slot In Rack. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

01/11/2022



/ELIZABETH KASSA/Examiner, Art Unit 2457                                                                                                                                                                                                        
 /YVES DALENCOURT/ Primary Examiner, Art Unit 2457